DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 34 – 37 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Inventions I (claims 1, 2, 4 – 11, 13, and 15 – 17) and IV (claims 34 – 37) are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design. The claims also do not overlap in scope. This is because the product of Invention I comprises an attachment member configured to attach a diaphragm to a seating frame, said attachment member including a coil member having a longitudinal length configured to extend in a plane of the diaphragm while the diaphragm is attached to the seam by the coil member, wherein the plane of the diaphragm extends between edges of the diaphragm, none of which are required by the product of Invention IV. Likewise, the product of Invention IV comprises a seating frame that defines a first channel; and a first coil member that is positioned with the first channel of the seating frame, none of which are required by the product of Invention I.  Furthermore, the .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 34 – 37 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4 – 7, 32, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Harvey (British Patent Publication Number 902,277, cited in IDS).
As to claim 1, Harvey teaches an assembly for upholstering a seat having a seating frame (page 1, lines 8 – 14) comprising: a diaphragm (figure 1, element 10 being the ‘diaphragm’; page 2, lines 6 – 9); and an attachment member configured to attach the diaphragm to the seating frame, said attachment member including a coil member having a longitudinal length configured to extend in a plane of the diaphragm while the diaphragm is attached to the seating frame by the coil member (figure 1, element 17 being the ‘coil member’; page 2, lines 25 – 40), wherein the plane of the diaphragm extends between two edges of the diaphragm (figure 1, upper and lower edges of element 10 being the ‘two edges of the diaphragm’); and wherein the coil member is sized to fit within a channel of the seating frame (figure 1, element 17). Examiner notes that the ‘seating frame’ is not a positively required element of the claim. 
As to claim 2, the limitations of claim 2 further define the ‘seating frame.’ Examiner notes that the claim is directed towards ‘an assembly capable of upholstering a seating having a seating frame.’ Therefore, the ‘seating frame’ is not a positively required element of the claimed ‘assembly.’ It is the position of the Examiner that the ‘assembly’ of Harvey is capable of use with the ‘seating frame’ of claim 2.
As to claim 4, Harvey teaches that the attachment member further includes an adapter strip adapted to be connected to the coil member for aiding in installation of the diaphragm to the seating frame (figure 1, element 13 being the ‘adapter strip’; page 2, lines 25 – 35).
As to claim 5, Harvey teaches an embodiment in which the adapter strip includes a first edge provided with a plurality of loops projecting therefrom (figure 4, element 22 being the ‘adapter strip,’ inside edge of element 22 being the ‘first edge,’ element 20 being the ‘loops’), the coil member being threaded through the plurality of loops, such that the adapter strip is connected to the coil member (figure 4, elements 25 and 20).
As to claim 6, Harvey teaches that the diaphragm is an open weave fabric comprising interwoven warp and weft yarns (figure 1, element 10), and wherein further each loop of the coil member can be threaded to overlap with at least one warp yarn and one weft yarn to connect the diaphragm to the coil member (figure 1, elements 17 and 10).
As to claim 7, Harvey teaches that the coil member is threaded through the diaphragm and the loop of the adapter strip (figure 4, elements 25, 21, and 20).
As to claim 32, Harvey teaches that the coil member is attached to an outer portion of the diaphragm (figure 1, elements 10 and 17).
As to claim 33, Harvey teaches that the coil member extends parallel to the two edges of the diaphragm (figure 1, element 17 and upper and lower edges of element 10).
Allowable Subject Matter
Claims 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed February 5, 2021 have been fully considered but they are not persuasive.
Applicant argues, on pages 8 – 9, that the coil member of Harvey is not sized to fit within a channel of the seating frame. Examiner disagrees. Examiner first notes that the claim is directed towards ‘an assembly capable of upholstering a seating having a seating frame.’ Therefore, the ‘seating frame’ is not a positively required element of the claimed ‘assembly.’ It is the position of the Examiner that the ‘assembly’ of Harvey is capable be used with a seating frame that has a channel, wherein the coil member of Harvey is sized so as to fit within the channel. Examiner notes that the claims do not require the coil member actually be housed or fit within the channel.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726